EXHIBIT CONDENSED CONSOLIDATING FINANCIAL INFORMATION In connection with the DLC unification, we have commenced an internal reorganization that contemplates the amalgamation of Thomson Reuters Corporation and a successor company to Thomson Reuters UK Limited (formerly known as Thomson Reuters PLC). If the reorganization is completed in the first quarter of 2010 as currently expected, Thomson Reuters Corporation will possess all of the rights and be subject to all of the liabilities of the two companies, including the liabilities that are the subject of the cross guarantees that the two parent companies entered into as part of the DLC structure in order to placeour creditors in the same position that they would have been in hadwe been operating under a conventional single parent company structure. As required by applicable Canadian securities laws, the following condensed consolidating financial information illustrates, in separate columns, the composition of Thomson Reuters Corporation (as issuer of debt securities and as parent company), Thomson Reuters UK Limited (as the guarantor subsidiary of certain Thomson Reuters Corporation debt securities), the other subsidiaries of Thomson Reuters Corporation, eliminations and the consolidated total for the three and nine months ended September 30, 2009 and 2008 and as at September 30, 2009 and December 31, 2008. Thomson Reuters Corporation and Thomson Reuters UK Limited account for investments in subsidiaries using the equity method for purposes ofthis consolidating summary financial information. 1 THOMSON REUTERS CORPORATION CONDENSED CONSOLIDATING INCOME STATEMENT (Unaudited) (millions of U.S. dollars) Thomson Reuters Corporation Thomson Reuters UK Limited Non-Guarantor Subsidiaries Eliminations Consolidated For the three months ended September 30, 2009 Revenues 3,216 3,216 Earnings from continuing operations 162 81 762 (849 ) 156 Net earnings 162 81 773 (849 ) 167 Earnings attributable to: Common shareholders 162 Non-controlling interests 5 For the three months ended September 30, 2008 Revenues 3,339 3,339 Earnings from continuing operations 404 56 227 (270 ) 417 Net earnings 404 56 216 (270 ) 406 Earnings attributable to: Common shareholders 404 Non-controlling interests 2 For the nine months ended September 30, 2009 Revenues 9,640 9,640 Earnings from continuing operations 667 340 1,746 (2,085 ) 668 Net earnings 667 340 1,763 (2,085 ) 685 Earnings attributable to: Common shareholders 667 Non-controlling interests 18 For the nine months ended September 30, 2008 Revenues 8,312 8,312 Earnings from continuing operations 747 (60 ) 693 (610 ) 770 Net earnings 747 (60 ) 678 (610 ) 755 Earnings attributable to: Common shareholders 747 Non-controlling interests 8 2 THOMSON REUTERS CORPORATION CONDENSED
